Case 1:17-cv-06404-BMC-SMG Document 293 Filed 08/02/19 Page 1 of 1 PageID #: 13294

    Jeffrey M. Eilender
    Partner

    212 612-1212                                                 26 Broadway, New York, NY 10004
    jeilender@schlamstone.com                                    Main: 212 344-5400 Fax: 212 344-7677
                                                                 schlamstone.com

    August 2, 2019

    BY ECF
    Honorable Brian M. Cogan
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:       Lawson, et al., v. Rubin, et al., Case No.: 17 CV 6404 (BMC)

    Dear Judge Cogan:

    This law firm represents Jennifer Powers, and I write pursuant to the Court’s order dated
    July 29, 2019 requesting the parties to “file a joint letter consenting to unsealing [the
    summary judgment] order in its entirety, or identifying portions of the order that one or
    more parties request remain under seal” within seven days.

    All parties consent to unsealing the July 29, 2019 summary judgment order in its entirety.
    Defendant Powers respectfully submits that there appears to be a typo at page 3 of the
    order, namely that the word “Powers” below should read “Speight”:

              Plaintiff Macey Speight was introduced to Rubin by a friend. Speight learned that
              Rubin wanted to meet her for rough sex in exchange for money. Powers [should
              read “Speight”] first met Rubin in October 2015, when Powers arranged for her
              to travel from Georgia to New York. Powers presented Speight with the Agreement,
              which Speight signed. Speight then met up with Rubin for approximately a dozen
              encounters.

    Respectfully submitted,




    Copies To:
    All counsel of record
